NO. SCWC-28289


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



 HEINRICH ALEXANDER RIETHBROCK, Petitioner/Plaintiff-Appellant, 


                                  vs.


      MARION BARBARA LANGE, Respondent/Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

          (ICA NOS. 28289 and 28694; FC-D No. 04-1-0147)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/Plaintiff-Appellant Heinrich Alexander


Riethbrock’s application for writ of certiorari filed on


November 16, 2011, is hereby accepted. 


          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai'i, December 27, 2011.


R. Steven Geshell 
               /s/ Mark E. Recktenwald

on the application for

petitioner/plaintiff-             /s/ Paula A. Nakayama

appellant.

                                  /s/ Simeon R. Acoba, Jr.


                                  /s/ James E. Duffy, Jr.


                                  /s/ Sabrina S. McKenna